Citation Nr: 0433578	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
(NHL), claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1969 to February 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied service 
connection for NHL, claimed as due to exposure to ionizing 
radiation.  A Notice of Disagreement (NOD) was received in 
November 2002.  A Statement of the Case (SOC) was issued in 
April 2003, and a Substantive Appeal was received 
subsequently that month.

In April 2004, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the the 
hearing, the veteran submitted copies of scientific 
literature directly for the Board's consideration, with a 
written waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's military service did not include 
"radiation-risk activity" as defined by VA regulation.  

3.  The weight of the competent evidence of record is against 
the veteran's claim that NHL, first diagnosed in 2000, is a 
result of exposure to ionizing radiation in service over 25 
years previously.




CONCLUSION OF LAW

The criteria for service connection for NHL, claimed as due 
to exposure to ionizing radiation, have not been met.  38 
U.S.C.A. §§ 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In the March and June 2001 and February 2002 RO letters, the 
March 2002 rating action, the April 2003 SOC, and the March 
and August 2004 RO letters, the veteran and his 
representative were notified of the legal criteria governing 
his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, he was afforded an opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March and June 2001 RO letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the March 2001 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was 
requested to identify, and provide the necessary releases for 
medical records from, any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, the first 3 
notice requirements have been met.  With respect to the 4th 
requirement, the Board notes that the veteran has not been 
explicitly informed of the need to submit all evidence in his 
possession.  However, the Board notes that, in the March 2001 
letter, the RO notified the veteran that he could submit 
copies of evidence from private physicians that was in his 
possession.  Furthermore, during the course of the appeal 
period, the veteran has submitted many private medical 
records to the RO.  In statements that were received in April 
2001, the veteran stated that he had received no treatment at 
military or VA medical facilities since separation from 
service, and that he had no additional evidence to submit, 
and he requested the RO to proceed with his claim.  Thus, it 
appears the veteran is on notice that he should submit 
evidence in his possession pertinent to his claim.  
Therefore, the Board finds that Pelegrini's fourth content of 
notice requirement has been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided both before and 
after the March 2002 rating action on appeal.  The Board 
finds that any lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

Following the veteran's November 2000 claim for service 
connection, the RO in March and June 2001 notified him and 
his representative of the legal criteria governing his claim, 
as well as the information and evidence needed to support it.  
The RO requested him to identify, and to provide the 
necessary releases for medical records from, any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The veteran responded with additional information 
in June 2001.  In October 2001, the RO received a statement 
from the Naval Dosimetry Center.  In February 2002, the 
Director of the VA Compensation and Pension (C&P) Service in 
Washington, D.C. notified the veteran and his representative 
that his claim had been referred to the VA Under Secretary 
for Health for a medical opinion.  That medical opinion was 
furnished in March 2002.  In the March 2002 rating action and 
April 2003 SOC, the veteran and his representative were 
notified of the RO's actions and the determination of his 
claim, and they were provided an opportunity to respond.  The 
veteran furnished additional written argument in his November 
2002 NOD, and testimony at the April 2004 Board hearing on 
appeal.  Thus, the Board finds that the record before it is 
complete.  

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling any VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, there is no prejudice to the 
veteran in proceeding, at this juncture, with a decision in 
this appeal.  

II.  Factual Background

A review of the veteran's service medical records reflects no 
findings or diagnosis of NHL.  His DD Form 214 N, Report of 
Separation from Active Duty, reflects a June 1950 date of 
birth and a military occupational specialty as a urology 
technician.  

In July and November 2000, the veteran filed a claim for 
service connection for NHL, claimed as due to exposure to 
ionizing radiation as a urology/X-ray technician in service.

Of record are numerous medical records of testing, 
evaluation, and treatment of the veteran for NHL developed 
between December 1999 and February 2001 from L. Colman, M.D., 
the University of Washington Medical Center, the Multicare 
Regional Cancer Center, the Tacoma General Hospital, and the 
Allenmore Medical Center.  These show a diagnosis of B-cell, 
follicular center cell malignant lymphoma in January 2000, 
thereafter treated with chemotherapy and radioactive 
monoclonal antibody treatment, with complete clinical 
remission in August 2000.  

In a November 2000 statement, Dr. Colman, an oncologist, 
noted that a majority of patients with follicular or indolent 
NHL were over the age of 50 at diagnosis, which made the 
veteran's case somewhat unusual.  No risk factors for early 
development of NHL were identified, with the exception of 
exposure to ionizing radiation while he worked as a radiology 
technician in the early 1970's.  The physician stated that 
ionizing radiation was a risk factor for the development of 
NHL, as demonstrated by the increased incidence of that 
disorder in survivors of atomic bomb blasts during World War 
II or nuclear reactor accidents.  Additionally, late 
development of NHL was seen in patients who were survivors of 
Hodgkin's disease, treated with radiation.  It was noted that 
the latency or delay between exposure to ionizing radiation 
and the development of NHL may be several years to decades.  
Although it was not possible with certainty to attribute the 
development of NHL in the veteran's case to exposure to 
ionizing radiation more than 25 years previously, the doctor 
opined that his development of follicular NHL at an early age 
made his exposure to ionizing radiation highly suspect.

In a June 2001 statement, the veteran reported routine 
exposure to ionizing radiation in service during the course 
of his duties as a urological technician.  Post service, he 
reported receiving a Doctor of Optometry degree in 1984.  He 
reported no post-service exposure to ionizing radiation other 
than routine physical and dental examinations.  

An October 2001 report from the Naval Dosimetry Center 
indicates the veteran's inservice and post-service 
occupational exposure to ionizing radiation.  The report 
reflects whole-body exposure to photon radiation only, with 
no exposure to shallow or neutron radiation.  From August to 
November 1971, he was exposed to .330 REM.  In November and 
December 1971, he was exposed to .002 REM.  From January 1972 
to January 1973, he was exposed to .018 REM.  From January to 
December 1973, he was exposed to .010 REM.  From June to 
December 1974, he was exposed to .002 REM.  From January to 
December 1975, he was exposed to .009 REM.  From January to 
September 1976, he was exposed to .003 REM.  His lifetime 
dose was calculated to be .374 REM.          

In February 2002, the Director of the VA C&P Service referred 
the veteran's claims folder to the VA Under Secretary for 
Health, for review and preparation of a dose estimate and an 
opinion as to whether it was likely, unlikely, or as likely 
as not that he developed NHL as a result of his exposure to 
radiation in service.  The Director noted that the veteran 
was almost 21 years old when he was first exposed to 
radiation, and that approximately 26 years had passed between 
the date of his last exposure to radiation and the date NHL 
was diagnosed.  Medical records confirmed a history of 
tobacco use; the veteran smoked 1 pack of cigarettes per day 
for          20 years, and quit in the mid- to late 1980's; 
he reportedly currently smoked            2 cigars per day.  
His family medical history was remarkable for a maternal 
grandmother with breast cancer.

In a March 2002 statement, a VA physician estimated that, 
based on the report from the Naval Dosimetry Center, the 
veteran was exposed to a dose of .374 REM of ionizing 
radiation during his military service.  She noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report    No. 6 (1988) did not 
provide screening doses for malignant lymphomas including 
Hodgkin's disease and NHLs.  She stated that the sensitivity 
of lymphatic tissue to radiation-induced malignancy was 
considered to be very low or absent.  The data was reasonably 
consistent in not showing an excess in Hodgkin's disease 
associated with radiation.  The association of NHLs with 
radiation exposure was noted to have been inconsistent, with 
citation to "Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR IV)," 1990, pp. 329-330; Mettler 
and Upton, Medical Effects of Ionizing Radiation, 2nd Ed., 
1995, pp. 73, 119-120.  In light of the above, the doctor 
opined that it was unlikely that the veteran's NHL could be 
attributed to exposure to ionizing radiation in service.

In a March 2002 statement, the Director of the VA C&P Service 
advised the RO that, following a review of the entire 
evidence in the veteran's case, including the abovementioned 
VA physician's statement, there was no reasonable possibility 
that the veteran developed NHL as a result of exposure to 
ionizing radiation in service.

In his November 2002 NOD, the veteran argued that the 
recorded estimated amount of his exposure to ionizing 
radiation, .374 REM, was inaccurate and too low.  He stated 
that, in the actual clinical settings in service, he wore a 
lead apron that blocked the dosimeter, as a result of which 
the dosimeter readings were significantly low and did not 
reflect his actual radiation exposure.  With his NOD, the 
veteran submitted scientific literature to support his 
argument that routine exposure to formaldehyde gas and 
ethylene oxide in service, combined with ionizing radiation, 
was additive and contributive to his development of NHL.  

During the April 2004 Board hearing, the veteran gave 
testimony consistent with his written argument in his NOD.  
In addition to his testimony, the veteran submitted 
additional scientific periodical material in support of his 
claim.  


III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
wartime service.  See 38 U.S.C.A. § 1110; 38 C.F.R.   § 
3.303.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145, 148-50 (1999) (en banc).  

First, if a veteran exposed to radiation during active 
service later develops one of the diseases listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 U.S.C.A. §§ 1112(c), 1113; 38 
C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
§ 3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  

Second, service connection may be established if a 
"radiation-exposed veteran" develops a "radiogenic disease" 
(one that may be induced by ionizing radiation, either listed 
at 38 C.F.R. § 3.311(b) or established by competent 
scientific or medical evidence to be radiogenic disease), if 
the VA Under Secretary for Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  The Board notes 
that NHL is considered a potentially radiogenic disease 
pursuant to 38 C.F.R. § 3.311.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; (3) 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945 
through July 1, 1946; (4) service at a gaseous diffusion 
plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak 
Ridge, Tennessee; or (5) service before January 1, 1974 on 
Amchitka Island, Alaska.        38 C.F.R. § 3.309(d)(3)(i), 
(ii).  

IV.  Analysis

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiological relationship.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  Moreover, it is the responsibility of VA 
adjudicators (here, the Board) to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  

In this case, under the first method, the presumptive 
provisions of 38 U.S.C.A.        § 1112(c) and 38 C.F.R. § 
3.309(d) cannot be relied upon to establish a relationship 
between the veteran's NHL and his military service because 
those provisions are only applicable where it is shown that a 
claimant participated in a "radiation risk activity" in 
service.  As the veteran did not participate in a radiation-
risk activity as defined by regulation, the presumptive 
provisions of section 1112(c) are not available in this case.  
See Rucker, 10 Vet. App. at 71.

With respect to the second method of establishing service 
connection based on radiation exposure, for a radiogenic 
disease, 38 C.F.R. § 3.311 provides that, once it is 
established that a veteran was exposed to ionizing radiation 
in service, and that he subsequently developed a radiogenic 
disease that is first manifest within a period prescribed (by 
regulation), the claim will be referred for further 
consideration (by the VA Under Secretary for Benefits) in 
accordance with 38 C.F.R. § 3.311(c).     38 C.F.R. § 
3.311(b)(1).  This provision thus imposes a series of 
chronological obligations upon both parties.  See Wandel v. 
West, 11 Vet. App. 200, 204-5 (1998).

With respect to the veteran's assertions that NHL developed 
as a result of radiation exposure in service, the Board notes 
that the veteran's NHL is a potentially radiogenic disease.    
However, the evidence does not establish that it was  
manifest within the first post-service year;  rather, the 
record indicates that it was  manifest in January 2000, over 
25 years post service.  Even assuming the applicability of 38 
C.F.R. § 3.311(b)(2)(xxii), however, the Board emphasizes 
that this regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases.  See Ramey v. 
Gober, 120 F.3d 1239, 1245 (Fed. Cir 1997).


In this case, the only evidence purporting to establish a 
relationship between the veteran's NHL and his in-service 
radiation exposure is the literature submitted by the 
veteran, a single medical statement, and the veteran's own 
statements and assertions.  However, the Board finds that 
such evidence does not provide probative evidence upon which 
to predicate a grant of service.  

The Board has  thoroughly  reviewed  the scientific 
literature the veteran has submitted on the subject of 
ionizing radiation exposure; however, that literature does 
not refer to the veteran himself, nor is it specific to the 
particular circumstances and events described by him with 
respect to his claimed exposure to ionizing radiation in 
service.  Generic medical literature, which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case, does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  In 
this case, the scientific literature submitted by the veteran 
only raises the possibility that there may be some 
relationship between ionizing radiation exposure and his NHL.  
It does not show that there is a direct causal relationship.  
Nonetheless, the Board has given consideration to the 
scientific literature, particularly in light of the 
supporting medical opinion evidence of record.  See Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (holding that medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional).  

With this in mind, the Board has weighed the November 2000 
opinion of Dr. Colman that, although it was not possible with 
certainty to attribute the development of NHL in the 
veteran's case to exposure to ionizing radiation more than 25 
years previously, his development of follicular NHL at an 
early age made his exposure to ionizing radiation highly 
suspect.  However, in this case, the Board accords greater 
probative weight to the 2002 opinion of the VA physician, 
which was based on a comprehensive study of the veteran's 
ionizing radiation exposure in service.  

As noted above, the VA physician in 2002 reviewed the 
veteran's case in detail, and her calculations took into 
account his description of the events and circumstances 
surrounding his claimed exposure, together with the 
conclusions reached in the Naval Dosimetry Center report.  
While the veteran has questioned the accuracy of the dose 
estimate provided, he has not submitted any objective 
evidence that specifically contradicts that dose estimate.  
The Board is aware of the veteran's contentions that a 
dosimeter would not have registered the true level of 
radiation exposure he actually experienced.  In any event, 
the Board notes that the Naval Dosimetry Center's 
calculations resulting in a .374 REM lifetime dose also 
factored in radiation exposure from June 1974 to September 
1976, long beyond the date of the veteran's discharge from 
service in February 1974.  The Board thus finds the 2002 
opinion of the VA physician clearly more definitive, and more 
probative on the question of the relationship between the 
veteran's NHL and his exposure to ionizing radiation in 
service.  See Winsett,  11 Vet. App. at  424-25;   See also 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993);  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

Thus, in this case, the Board notes that the question of 
whether the veteran's currently diagnosed NHL may be 
considered a "radiogenic disease" is rendered 
inconsequential in light of the VA physician's March 2002 
medical opinion that it was unlikely that the veteran's NHL 
could be attributed to exposure to ionizing radiation in 
service.  Indeed, this probative evidence precludes service 
connection for NHL as due to exposure to ionizing radiation 
on any basis. 

The Board has considered the veteran's assertions in 
adjudicating the claim for service connection for NHL claimed 
as due to ionizing radiation exposure, and does not question 
the veteran's qualifications as a Doctor of Optometry.  
However, while medically trained, the veteran has given no 
indication that he has specialized knowledge regarding 
radiogenic diseases, nor is there any evidence to that effect 
in the record.  See, e.g., Williams v. Brown, 4 Vet. App. 
270, 273 (1993) (a nurse's statement may constitute competent 
medical evidence where she has specialized knowledge 
regarding the area of medicine or participated in treatment).  
In any event, the Board emphasizes that the veteran, even as 
a person with certain specialized medical training, simply is 
not qualified to establish, on the basis of his assertions 
alone, his level of inservice radiation exposure-the point 
on which this case turns.  As indicated above, the governing 
legal authority prescribes an objective means for obtaining a 
dose estimate in radiation exposure claims, and those 
procedures have been followed in this case.  However, as 
indicated above, such evidence-as well as the persuasive 
2002 VA medical opinion based upon consideration of such 
evidence-militates against the veteran's claim.

Under these circumstances, the Board finds that the claim for 
service connection for NHL as due to radiation exposure must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, the competent evidence weighs against the 
claim, and thus that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for NHL is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



